Citation Nr: 1142242	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for muscle sheath herniation of anterior right leg.

2.  Entitlement to service connection for posttraumatic stress disorder ("PTSD").

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety, major depressive disorder, a nervous condition and aggressiveness).

4.  Entitlement to service connection for a prostate disorder (claimed as the result of chemical exposure).

5.  Entitlement to service connection a breathing disorder, to include sinusitis and chronic obstructive pulmonary disorder ("COPD")/emphysema (claimed as the result of chemical exposure).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to August 1975.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky.  In an August 2006 rating decision, the RO increased the disability rating for the Veteran's service-connected muscle sheath herniation of anterior right leg from noncompensable to 10 percent, effective December 30, 2005; denied his claim of entitlement to service connection for PTSD; denied reopening a claim of entitlement to service connection for an acquired psychiatric disorder; and denied a claim of entitlement to service connection for a prostate disorder.  In a June 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sinusitis.  

The Board notes that, although the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was previously adjudicated as entitlement to service connection for anxiety and major depressive disorder, the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been recharacterized and broadened to encompass all theories of entitlement.  Similarly, the issue of entitlement to service connection for sinusitis has been broadened to accompany all diagnoses pertaining to entitlement to service connection for a breathing disorder.

The issues of entitlement to a rating in excess of 10 percent for muscle sheath herniation of anterior right leg, service connection for PTSD, and the reopened claim of entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  An April 1990 Board decision denied service connection for an acquired psychiatric disorder based on a finding that the Veteran had not been diagnosed with a psychiatric disorder since service.

2.  The evidence received since the April 1990 Board decision is neither cumulative nor redundant, and when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran is not shown by the competent and probative evidence of record to have a current diagnosis of a prostate disorder.

4.  The Veteran's current breathing disorder (diagnosed at various times during the appeals period as sinusitis and COPD/emphysema) is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.



CONCLUSIONS OF LAW

1.  The April 1990 Board decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A prostate disorder was neither incurred in, nor aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The Veteran's current breathing disorder was neither incurred in, nor aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims of entitlement to service connection for a prostate disorder and a breathing disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, since the issue of whether new and material evidence was received has been resolved in the Veteran's favor, any error in notice or development with respect to that aspect of the claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) (2011).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of letters dated January 2006 and February 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  Additionally, the February 2008 letter satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim. 

      b.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

The Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA had no duty to provide a VA medical examination or opinion with respect to the Veteran's claim of entitlement to service connection for a prostate disorder, as there is no evidence that he has ever been diagnosed with a prostate disorder during the pendency of this appeal.  In addition, the Board finds that there is no duty to provide a VA medical examination or opinion with respect to his claim of entitlement to service connection for a breathing disorder, as there is no competent evidence to demonstrate that a current breathing disorder manifested during or is otherwise linked to his active military service.  

The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).   However, as will be discussed in greater detail below, the fact remains that, although he has been diagnosed with an elevated prostate specific antigen ("PSA") level, there is no evidence of record that he currently has a prostate disorder.  Also, there is no competent evidence either of a continuity of symptomatology, or otherwise linking his current sinusitis with service.  Accordingly, the Board finds that an examination under the criteria set forth in McLendon is not warranted for either of the Veteran's claims of entitlement to service connection.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

A.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

By a decision dated April 1990, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder because, although his service treatment records revealed a history of anxiety, there was no evidence that the Veteran had actually been diagnosed with anxiety or any other psychiatric disorder since service (during a post-service psychiatric evaluation in January 1989, the Veteran was diagnosed with an aggressive personality disorder, which is not a cognitive or developmental condition, and not a disability for VA purposes).  Accordingly, the decision is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Review of the evidence associated with the claims folder since that decision demonstrates that, in 2002, the Veteran began receiving outpatient mental health treatment at the VAMC; these reports show that he has been diagnosed with anxiety.  The claims folder also contains the Veteran's statements concerning his assertion that his acquired psychiatric disorder is the result of military service.    

In this regard, the Board notes that, in the case of  Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

As the evidence establishes that there was a history of an acquired psychiatric disorder in service, the Veteran has been diagnosed with an acquired psychiatric disorder since service, and the Veteran has provided new and presumed credible assertions relevant to his claim, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim.  The claim is thus reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.

B.  Entitlement to service connection for a prostate disorder.

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary of Veterans Affairs (the "Secretary") determines warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the above period.

The Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.313.  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

As an initial matter, the Board notes that VA regulations do provide presumptive service connection for prostate cancer based on exposure to herbicides .  See 
38 C.F.R. § 3.307, 3.309.  However, the Veteran has never claimed service in, or visitation to, Vietnam during the Vietnam Era.  As such, presumptive service connection for prostate cancer is not warranted.

Notwithstanding the provisions of §§ 3.307 and 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards ("Radiation Compensation") Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he was exposed to chemicals, including tear gas and other unknown substances, during service in Japan and at Camp Lejeune.  Review of the Veteran's service treatment records fails to show that he was either treated for, complained of symptoms associated with, or was diagnosed with a prostate disorder during active service.  In addition, review of his service personnel records fails to show that he was ever exposed to any known chemicals that could result in a prostate disorder.  His July 1975 separation examination report also revealed normal findings for the genitourinary system.

The claims folder reveals that, following service, there has been no competent medical evidence to show that the Veteran has ever been diagnosed with a chronic prostate disorder or condition.  Although treatment reports from the VA Medical Center ("VAMC") beginning in December 2002 show that he was found to have a history of elevated PSA levels (with findings confirmed in 2005), elevated PSA levels were never noted during service or within the one-year presumptive period following service.  Significantly, however, elevated PSA levels are laboratory findings, not a disability for VA purposes.  Moreover, there is no probative evidence linking the Veteran's elevated PSA levels to military service.  

As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  While the Veteran is competent to attest to matters with which he has personal knowledge, such as subjective complaints of urinary tract problems, he does not have medical expertise, and he cannot establish through lay reports alone that he had, or currently has, a chronic prostate disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Consequently, service connection for the Veteran's claim is not warranted.

In summary, the Board concludes that the competent and probative evidence of record is against the Veteran's claim of entitlement to service connection for a chronic prostate disorder.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply, as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 

C.  Entitlement to service connection for a breathing disorder (to include sinusitis and COPD/emphysema).

Review of the Veteran's service treatment records is negative for any complaints of, treatment for, or a diagnosis of a breathing disorder during service.  His July 1975 service separation examination revealed normal findings for the nose and  sinuses, as well as the lungs and chest.  As discussed above, there is also no evidence in his available service personnel records to show that he was exposed to either chemicals or herbicides during service.

Post-service treatment reports show that in January 2006, the Veteran was seen at the VA Medical Center (MC) with complaints of a sinus headache with purulent nasal discharge.  The diagnosis was sinusitis.  Although subsequent reports show that the Veteran was diagnosed with COPD/emphysema, there is no evidence that a chronic sinus or breathing disorder was found to be medically-related to active military service.  In fact, treatment reports note that he was a 1-pack-per-day smoker for over 40 years.  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for a chronic breathing disorder, including sinusitis and COPD/emphysema.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis.

As mentioned above, the Veteran asserts that he has a breathing disorder as the result of chemical exposure during service.  While service connection for certain chronic disorders, such as respiratory cancers associated with exposure to certain herbicides, may be granted on a presumptive basis if the disease manifests to a degree of at least 10 percent within the one-year presumptive period following service, in this case, there is no evidence that the Veteran was ever exposed to herbicides during service and no evidence that he has ever been diagnosed with cancer of the lung, bronchus, larynx or trachea.  Similarly, no diagnosis of any respiratory cancer, a basis for a presumptive grant of service connection on a chronic disease basis, is presented.  As such, service connection on a presumptive basis is not warranted.  Moreover, because there is no competent or probative evidence to suggest that either sinusitis or COPD/emphysema has been medically-linked to an incident of active military service, service connection for a breathing disorder on a direct basis is also not for application.

In addition to the medical evidence, the Board has also considered the Veteran's personal claims that he has a breathing disorder as a result of service.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds certain symptoms, such as shortness or breath or nasal congestion, to be the type of symptoms the Veteran, as a lay person, is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, his assertions are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking sinusitis or COPD/emphysema to unproven chemical exposure or to service in general.  See Jandreau v. Nicholson, supra, (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, his assertions do not constitute competent medical evidence.

Finally, the Board notes in passing that the medical evidence shows that the Veteran had a previous history of smoking at least one pack of cigarettes per day for at least 40 years.  Although the Veteran has not specifically asserted that he has a breathing disorder as a result of smoking, VA regulations mandate (for claims received by VA after June 9, 1998) that a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2011).

Accordingly, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a breathing disorder, to include sinusitis or COPD/emphysema.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, supra.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for a prostate disorder is denied.

Entitlement to service connection for a breathing disorder, to include sinusitis and COPD/emphysema, is denied.


REMAND

A.  Entitlement to service connection for an acquired psychiatric disorder).

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2011).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). As noted above, the Board finds that obtaining an opinion concerning a possible relationship between the Veteran's acquired psychiatric disorder and his military service is appropriate in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, as the claims folder only contains the Veteran's VA treatment records through February 2009, an attempt should be made to obtain the most up-to-date records pertaining to treatment of his acquired psychiatric disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").  

B.  Entitlement to a disability evaluation in excess of 10 percent for muscle sheath herniation of anterior right leg.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was most recently afforded a VA examination for his service-connected muscle sheath herniation of anterior right leg in April 2006.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  However, the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Because the Veteran contends that the current 10 percent disability rating does not adequately reflect the current severity of his disability, the Board finds that a new examination is needed in order to properly evaluate the current level of severity of the condition.  

In addition, because the claims folder only contains the Veteran's VAMC treatment records through February 2009, an attempt should be made to obtain any additional updated records pertaining to treatment of his muscle sheath herniation of the right leg.  See Bell v. Derwinski, supra.

C.  Entitlement to service connection for PTSD.

The Veteran claims that he suffers from PTSD as a result of active duty service.  Specifically, he claims several stressors, including being involved in a grenade explosion during basic training, having witnessed the suicide of a fellow Marine during service, and having been involved in a boating accident during service when the boat in which he was riding capsized.  See VAMC psychiatric evaluation, March 2006.

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military of terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes the duty to assist the claimant in obtaining evidence.  It also includes a heightened duty to assist in obtaining records in the possession of a Federal agency, including service records. 

In this case, although the RO noted that the Veteran did not return his PTSD questionnaire and, thus, it could not verify his claimed stressors, as noted above, the evidence of record demonstrates that he reported several in-service PTSD stressors during outpatient psychiatric treatment at the VAMC.  In this respect, the Board has considered the holding in Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  As such, the Board finds that an attempt to verify the Veteran's claimed stressors by attempting to obtain additional service personnel records is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VCAA notice letter, along with a stressor verification form, advising him that it will be making an attempt to verify his claimed stressors in order to assist him in substantiating his claim of entitlement to service connection for PTSD.  The Veteran should be asked to complete the stressor verification form in as much detail as possible and should be advised that he is free to submit any additional evidence that he wishes to be considered as part of his claim.  It should be stressed to the Veteran that it is his responsibility to complete the stressor verification sheet and return it to VA with any additional information he may wish to submit.  A reasonable amount of time should be provided to respond.

2.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's anterior right leg muscle sheath herniation and anxiety disorder or any other diagnosed acquired psychiatric disorder, to include PTSD, since February 2009 and associated with the claims folder.  Any negative reply must be included in the claims folder.

3.  The RO/AMC should submit a request to the JSRCC, the National Personnel Records Center ("NPRC"), and any other appropriate entity/location, to attempt to verify the Veteran's claimed stressors.  All material produced by the requested search, as well as the document(s) generated to request the search, should be incorporated into the record.  

If, after reasonable attempts, the RO/AMC is unable to secure these records, it must issue a formal finding to (a) notify the Veteran of the identity of the specific records it was unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim, including informing the Veteran either that such records do not exist, or that any further attempts to obtain such records would be futile; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

4.  Thereafter, the RO/AMC should review any evidence submitted by the Veteran, as well as any records received from the aforementioned search to determine whether there is any objective evidence to show the existence of the Veteran's claimed stressors.  If so, the RO/AMC should take whatever other appropriate development of the claim is deemed necessary, to include a VA examination, if warranted, to determine whether he has a diagnosis of PTSD as a result of any of his claimed stressors.  

5.  The Veteran should be scheduled for an examination by a qualified examiner to determine whether his diagnosed anxiety disorder (or any other diagnosed acquired psychiatric disorder) is the result of an event during, or is otherwise related to active duty service.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests deemed necessary should be performed.  The examiner should also solicit from the Veteran a history of symptomatology associated with any acquired psychiatric disorder, both during and after active service, and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration.  The examiner should be asked whether it is at least as likely as not that any current acquired psychiatric disorder (to include any such disorder that has been diagnosed at anytime during the appeals period) is related to or is otherwise the result of active duty service.  The examiner must provide a complete rationale for all conclusions reached, and should discuss those findings in relation to the pertinent evidence of record.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

6.  Schedule the Veteran for an examination with a qualified individual to determine the current severity of his service-connected muscle sheath herniation of anterior right leg.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of the symptoms associated with his disability and note that, in addition to the medical evidence, the Veteran's statements have also been taken into account.  The examiner should specifically address the following:  In accordance with the Compensation and Pension Clinician's worksheet for muscle disorders, the examiner should be sure to comment on the following:

  I.  	If there are periods of flare-up of residuals of muscle injury: 
a.)  State their severity, frequency, and duration. 
b.)  Name the precipitating and alleviating factors. 
c.)  Estimate to what extent, if any, they result in additional limitation of motion or 
functional impairment during the flare-up.

II. 	Record any associated injuries, particularly those affecting bony structures, nerves or 
    vascular structures and specify the nature of 
    treatment required.
    
III.	Describe present symptoms of muscle pain, loss of muscle function, and activity limited by fatigue or inability to move joint through a portion of its range; and the degree to which this interferes with activities of daily living.

IV. 	Follow any and all other examination requirements mandated by the compensation and pension clinicians guide.

7.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


